United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hillsboro, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-469
Issued: June 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 11, 2006 appellant filed a timely appeal from a November 13, 2006 Office
of Workers’ Compensation Programs’ merit decision, terminating her compensation for refusing
an offer of suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
This case was previously before the Board. By order dated October 7, 2005, the Board
remanded the case for reconstruction and proper assemblage of the record.1

1

Docket No. 05-1005 (issued October 7, 2005).

On May 2, 1997 appellant, then a 33-year-old part-time rural carrier associate, filed a
traumatic injury claim for neck and back injuries sustained on February 14, 1997 when her
vehicle slid on ice, spun around and turned over on its side in a ditch. She returned to work on
March 15, 1997 but stopped work again on November 8, 1997. On February 19, 1998 appellant
underwent surgery consisting of anterior cervical discectomy and fusion at C5-6 and C6-7,
anterior plating from C5 through C7 and bone grafting over the right iliac crest. She returned to
work on May 5, 1998. Appellant did not work between August 28, 1998 and May 21, 2000 for
nonwork-related reasons. She returned to work on May 22, 2000. The Office accepted
appellant’s claim for cervical subluxation, cervical radiculopathy, a herniated disc in the cervical
spine and related surgery. Appellant sustained a recurrence of disability on July 6, 2002 causally
related to her February 14, 1997 employment injury. She did not return to work.
On March 27, 2003 the Office asked Dr. Michael J. Kramer, appellant’s attending Boardcertified neurosurgeon, to review the findings in a February 3, 2003 functional capacity
evaluation and provide his recommendations for work restrictions. On April 1, 2003 Dr. Kramer
referred the Office to the functional capacity evaluation for recommendations regarding the
number of hours that appellant was capable of working and her work restrictions. Rick
Wickstrom, the physical therapist who performed the functional capacity evaluation, stated that
appellant’s job involved delivering mail to 575 boxes on a 75-mile rural route. Appellant sat in
the front passenger seat, steered with her left hand and operated the brake and accelerator pedals
with her left foot. She reached back with her left arm to get mail from the back seat and reached
through the passenger window with her right arm to place mail in mailboxes. Appellant’s
functional range of motion for right and left cervical extension and flexion was abnormal; right
elbow strength was 27 percent of normal and left elbow strength was 46 percent of normal; right
shoulder strength was 31 percent of normal and left shoulder strength was 41 percent of normal.
The evaluation noted that her job required substantial reaching with both arms and neck twisting.
It indicated that appellant was capable of performing sedentary to light clerical work.
On April 9, 2003 the Office referred appellant to Dr. Kevin J. Paley, a Board-certified
orthopedic surgeon, for an examination and evaluation to determine her work restrictions.
On May 7, 2003 Dr. Paley provided a history of appellant’s condition, a review of the
medical evidence and physical findings on examination. He stated that she was not capable of
performing the complete duties of a rural carrier associate as described in the statement of
accepted facts. Dr. Paley stated:
“[Appellant’s] [n]eck was soft and nontender to palpation. She had a well-healed
anterior incision. [Appellant] did have a limited cervical neck range of motion,
lacking approximately 30 degrees from normal for rotation. She had good
[flexion] and extension present, lacking just a few degrees of terminal extension
and flexion.”
***
“Extremity examination showed no focal deficits with regard to sensation o[r]
motor function of both upper and lower extremity. [Appellant] had symmetrical

2

upper extremity deep tendon reflexes present. There was no intrinsic wasting or
atrophy in the upper extremities.”
***
“[Appellant’s] current allowances are C5 through C7 subluxation and cervical
radiculopathy in the right upper extremity by history alone. There is no objective
data to support any upper extremity weakness in the right side.”
***
“It is my opinion that [appellant’s] current condition is a direct result of the
cervical disc rupture which occurred at this level and has been subsequently
treated by Dr. Kramer…. It is my opinion that the residuals of her cervical disc
rupture are her main complaints at this time and are the correct diagnosis with
regard to what is keeping her condition active at this time.”
***
“[Appellant] recently had a functional capacity examination performed [in
February 2003], which cleared her to perform at a light[-]duty capability. This,
by definition, allows her to carry on an occasional basis up to 20 pounds and on a
frequent basis 10 pounds. I, therefore, have completed the work capacity
evaluation form with these restrictions. These restrictions would be permanent
based on the severity of her initial injury and subsequent residual complaints.”
In a work capacity evaluation form, Dr. Paley indicated that appellant could work for eight hours
a day with no reaching above the shoulder. Pushing, pulling and lifting was limited to one to two
hours a day up to 20 pounds and up to 10 pounds on a frequent basis.
On October 22, 2003 the employing establishment offered appellant a modified position.
The duties included casing mail on a modified platform for approximately two hours a day and
delivering mail for approximately six hours a day using a mail cart weighing no more than 20
pounds.2 The work restrictions included no reaching above the shoulder, a limit of 2 hours for
pushing, pulling or lifting and lifting of no more than 20 pounds for up to 1.95 hours.3 Appellant
rejected the job offer. She stated that her physician restricted her driving to no more than two
hours at a time.4
On November 7, 2003 Dr. Kramer stated that appellant was experiencing paresthesias
and discomfort in her right arm but indicated that objective tests were normal. He stated that
appellant had attempted to return to her job but it “did n[o]t work.” On November 21, 2003

2

The job description is inaccurate in that appellant did not deliver mail using a mail cart.

3

A portion of the description of modified duties is illegible.

4

There is no medical report of record indicating that appellant could drive only two hours at a time.

3

Dr. Kramer stated that an EMG (electromyogram) performed on November 13, 2003 failed to
show any evidence of cervical radiculopathy.
On November 18, 2003 the Office advised appellant that the modified rural carrier
associate position was suitable as it conformed to the physical limitations provided by Dr. Paley.
The employing establishment confirmed on November 4, 2003 that the position offered to
appellant remained available. The Office allowed her 30 days in which to accept the position or
provide her reasons for refusal. The Office advised appellant that an employee who refuses an
offer of suitable work without reasonable cause is not entitled to compensation. On
December 10, 2003 appellant responded that the job offered was not consistent with the
February 10, 2003 functional capacity evaluation recommendation that she perform a sedentary
or light-duty position.
By letter dated December 30, 2003, the Office advised appellant that her reasons for
refusing the position were not acceptable and she had 15 days to accept. On January 13, 2004
appellant responded that she was unable to perform the position offered because she had neck
pain radiating into her right arm and right arm numbness.
The Office asked Dr. Paley to review the November 13, 2003 EMG and indicate whether
his opinion regarding appellant’s work restrictions was changed based on the test results. On
January 7, 2004 he stated that appellant had a normal EMG on November 13, 2003 without
evidence of electrophysiological, cervical radiculopathy or neurogenic compromise. Dr. Paley
did not change her work restrictions.
By decision dated February 10, 2004, the Office terminated appellant’s compensation on
the grounds that she refused an offer of suitable work.
Appellant requested an oral hearing that was held on November 26, 2004. She stated that
the modified job offered to her was substantially the same as her regular job. Appellant was
required to sit in her vehicle for five to six hours, reach into the back seat and lift bundles of mail
to the front seat. The bundles weighed up to 15 pounds. Appellant sat in the front passenger
seat, drove with her left hand on the steering wheel, leaned out of her vehicle, opened each post
mailbox and inserted the mail. Some of the mailboxes were taller than others or otherwise
difficult to reach, requiring appellant to reach above her right shoulder to insert the mail while
maintaining control of her vehicle with her left arm and left foot. Appellant’s 72-mile route
included the delivery of flat mail and parcels to 575 mailboxes. She indicated that employing
establishment rules did not permit her to exit her vehicle unless she was delivering a parcel.
Consequently, appellant reached into the back seat to bring mail bundles to the front after each
previous bundle was delivered. She indicated that some parcels exceeded her 20-pound weight
limitation. Appellant was required to return to the employing establishment by 5:30 p.m. each
day in order to transfer outgoing mail from her rural patrons to the outgoing mail truck.
By decision dated March 4, 2005, an Office hearing representative affirmed the
February 10, 2004 decision. On October 7, 2005 the Board remanded the case for reconstruction
and proper assemblage.

4

By decision dated November 13, 2006, Office hearing representative affirmed the
February 10, 2004 termination decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.5 Section 8106(c)(2) of the Federal Employees’
Compensation Act6 provides that a partially disabled employee who refuses or neglects to work
after suitable work is offered to, procured by or secured for the employee is not entitled to
compensation.”7 To justify termination of compensation, the Office must establish that the work
offered was suitable and must inform the employee of the consequences of refusal to accept such
employment.8
Section 10.517(a) of the Act’s implementing regulation provides that an employee who
refuses to work after suitable work has been offered to or secured for the employee, has the
burden of showing that such refusal or failure to work was reasonable or justified.9 Pursuant to
section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.10
ANALYSIS
The Office accepted that appellant sustained cervical subluxation, cervical radiculopathy
and a herniated disc in the cervical spine as a result of the accident on February 14, 1997 and the
Office authorized related surgery. The Office terminated appellant’s compensation by decision
dated February 10, 2004 on the grounds that she refused an offer of suitable work. The initial
question is whether the Office properly determined that the position was suitable.
The issue of whether an employee has the physical ability to perform a modified position
offered by the employing establishment is primarily a medical question that must be resolved by
medical evidence.11
In this case, the Office relied on the reports of Dr. Paley in finding that the modified rural
carrier associate position offered by the employing establishment was within appellant’s work
limitations.
5

Richard P. Cortes, 56 ECAB __ (Docket No. 04-1561, issued December 21, 2004); Melvin James, 55 ECAB
406 (2004).
6

5 U.S.C. §§ 8101-8193.

7

5 U.S.C. § 8106(c)(2); see also Linda D. Guerrero, 54 ECAB 556 ( 2003).

8

Ronald M. Jones, 52 ECAB 190 (2000); Arthur C. Reck, 47 ECAB 339 (1995).

9

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 8.

10

20 C.F.R. § 10.516; see Kathy E. Murray, 55 ECAB 288 (2004).

11

Kathy E. Murray, supra note 10.

5

Dr. Paley provided work restrictions for appellant based on his findings on physical
examination and the results of an EMG. It appears that he did not review a copy of the modified
job description or otherwise have knowledge of the specific physical requirements of the
position. Although Dr. Paley provided a list of work restrictions, he did not provide an opinion
as to whether the modified job offered was suitable for appellant’s physical limitations.
Additionally, the modified job offered to appellant by the employing establishment is not
consistent with the work restrictions provided by Dr. Paley who indicated that appellant was
limited to lifting up to 20 pounds on an occasional basis and 10 pounds on a frequent basis. The
modified job description does not include the 10-pound restriction, only a restriction of lifting
mail weighing more than 20 pounds. Appellant stated at the hearing that the bundles of mail she
lifted from the back seat of her vehicle to the front, while delivering to the 575 mailboxes on her
route, sometimes weighed up to 15 pounds, exceeding the 10-pound limitation of mail lifted on a
frequent basis. She also indicated that some parcels exceeded her 20-pound weight limitation for
occasional lifting. Dr. Paley specified that appellant should have no reaching above the
shoulder. The modified job description indicated that there would be no reaching above the
shoulder. However, at the hearing appellant indicated that the modified job offered to her was
substantially the same as her regular job and included reaching above her shoulder on occasion.
For five to six hours on her 72 mile route, she reached into the back seat and lifted bundles of
mail to the front seat. Appellant sat in the front passenger seat, drove with her left hand on the
steering wheel, leaned out of her vehicle, opened each post mailbox and inserted the mail. Some
of the mailboxes were taller than others or otherwise difficult to reach, requiring her to reach
above her right shoulder to insert the mail while maintaining control of her vehicle with her left
arm and left foot.
Based on the evidence of record, the Board finds that the Office improperly determined
that the modified position offered to appellant constituted suitable work within her physical
limitations. Consequently, the Office did not meet its burden of proof to terminate appellant’s
compensation based on her refusal to accept an offer of suitable work.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation benefits for refusing an offer of suitable work.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 13, 2006 is reversed.
Issued: June 4, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

